                                                                                                                                                                                                                                                                                                                                                 EXHIBIT "8"




Case 20-80495-CRJ11                                                          Doc 182-9 Filed 11/13/20 Entered 11/13/20 09:26:26                                                                                                                                                                                                                                                          Desc
 %   &   '   (   )   *   +   ,   *   -   .   /   +   %   0   1   2   2               %           3   &       4   5           2       2           +   2           6           &   7       8       9               :       4   3       (       ;   *       9   <       =       *       <   )       *           >       (   '   ?   @   A   B   4   C   4   8   @   A   B   4   C   4   8   @   +




                                                                                Exhibit Exhibit 8 Page 1 of 6
                                                                         %   7   D       '   '           %           D   3   3   &       8   (           7   &       3   E           F       7       (   (   5       (           G       8           6           &       F       (           )       D   H       I
Case 20-80495-CRJ11                                                          Doc 182-9 Filed 11/13/20 Entered 11/13/20 09:26:26                                                                                                                                                                                                                                                          Desc
 J   K   L   M   N   O   P   Q   O   R   S   T   P   J   U   V   W   W               J           X   K       Y   Z           W       W           P   W           [           K   \       ]       ^               _       Y   X       M       `   O       ^   a       b       O       a   N       O           c       M   L   d   e   f   g   Y   h   Y   ]   e   f   g   Y   h   Y   ]   e   P




                                                                                Exhibit Exhibit 8 Page 2 of 6
                                                                         J   \   i       L   L           J           i   X   X   K       ]   M           \   K       X   j           k       \       M   M   Z       M           l       ]           [           K       k       M           b       i   m       n
Case 20-80495-CRJ11                                                          Doc 182-9 Filed 11/13/20 Entered 11/13/20 09:26:26                                                                                                                                                                                                                                                      Desc
 o   p   q   r   s   t   u   v   t   w   x   y   u   o   z   {   |   |               o           }   p       ~              |       |           u   |                      p                                       ~   }       r       t                        t          s       t                  r   q               ~      ~               ~      ~         u




                                                                                Exhibit Exhibit 8 Page 3 of 6
                                                                         o             q   q           o              }   }   p          r              p       }                            r   r          r                                    p              r           w                 
Case 20-80495-CRJ11                                                      Doc 182-9 Filed 11/13/20 Entered 11/13/20 09:26:26                                                                                                                                                                                                                                                          Desc
                                              ¡   ¡                          ¢          £   ¤           ¡       ¡              ¡           ¥              ¦       §       ¨               ©       £   ¢              ª          ¨   «       ¬              «                     ­             ®   ¯   °   ±   £   ²   £   §   ¯   °   ±   £   ²   £   §   ¯   




                                                                            Exhibit Exhibit 8 Page 4 of 6
                                                                        ¦   ³                                ³   ¢   ¢          §              ¦          ¢   ´           µ       ¦             ¤                  ¶       §           ¥                  µ                         ³   ·       ¸
Case 20-80495-CRJ11                                                          Doc 182-9 Filed 11/13/20 Entered 11/13/20 09:26:26                                                                                                                                                                                                                                                          Desc
 ¹   º   »   ¼   ½   ¾   ¿   À   ¾   Á   Â   Ã   ¿   ¹   Ä   Å   Æ   Æ               ¹           Ç   º       È   É           Æ       Æ           ¿   Æ           Ê           º   Ë       Ì       Í               Î       È   Ç       ¼       Ï   ¾       Í   Ð       Ñ       ¾       Ð   ½       ¾           Ò       ¼   »   Ó   Ô   Õ   Ö   È   ×   È   Ì   Ô   Õ   Ö   È   ×   È   Ì   Ô   ¿




                                                                                Exhibit Exhibit 8 Page 5 of 6
                                                                         ¹   Ë   Ø       »   »           ¹           Ø   Ç   Ç   º       Ì   ¼           Ë   º       Ç   Ù           Ú       Ë       ¼   ¼   É       ¼           Û       Ì           Ê           º       Ú       ¼           Í       Ø   Ü       Ý
Case 20-80495-CRJ11                                                          Doc 182-9 Filed 11/13/20 Entered 11/13/20 09:26:26                                                                                                                                                                                                                                                      Desc
 Þ   ß   à   á   â   ã   ä   å   ã   æ   ç   è   ä   Þ   é   ê   ë   ë               Þ           ì   ß       í   î           ë       ë           ä   ë           ï           ß   ð       ñ       ò               ó       í   ì   á       ô   ã       ò   õ       ö       ã       õ   â       ã           ÷       á   à   ø   ù   ú   û   í   ü   í   ñ   ù   ú   û   í   ü   í   ñ   ù   ä




                                                                                Exhibit Exhibit 8 Page 6 of 6
                                                                         Þ   ð   ý       à   à           Þ           ý   ì   ì   ß       ñ   á           ð   ß       ì   þ           ÿ       ð       á   á   î       á               ñ           ï           ß       ÿ       á                  ý          
